UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4781
VERNON LEE MCCULLOUGH,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
           Joseph F. Anderson, Jr., Chief District Judge.
                             (CR-00-287)

                      Submitted: July 26, 2001

                      Decided: August 2, 2001

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Dean Arthur Eichelberger, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  UNITED STATES v. MCCULLOUGH
                             OPINION

PER CURIAM:

   Vernon Lee McCullough appeals from his forty-nine-month sen-
tence imposed following his guilty plea to the offense of conspiracy
to commit bank fraud in violation of 18 U.S.C.A. §§ 371, 1344 (West
2000). McCullough’s counsel filed a brief pursuant to Anders v. Cali-
fornia, 386 U.S. 738, 744 (1967), stating that there were no meritori-
ous issues for appeal, but addressing the possibility that the plea or
sentence was improper. McCullough was informed of his right to file
a pro se brief, but has not done so. Because our review of the record
discloses no reversible error, we affirm McCullough’s conviction and
sentence.

   We find that McCullough’s guilty plea was knowingly and volun-
tarily entered after a thorough hearing pursuant to Fed. R. Crim. P.
11. McCullough was properly advised as to his rights, the offense
charged, and the maximum sentence for the offense. The court also
determined that there was an independent factual basis for the plea
and that the plea was not coerced or influenced by any promises. See
North Carolina v. Alford, 400 U.S. 25, 31 (1970); United States v.
DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

   We find that the district court properly computed McCullough’s
offense level and criminal history category and correctly determined
the applicable guideline range of forty-six to fifty-seven months. The
court’s imposition of a sentence within the properly calculated range
is not reviewable. United States v. Jones, 18 F.3d 1145, 1151 (4th Cir.
1994). The court’s imposition of restitution and the amount of restitu-
tion were also proper.

   The plea agreement required the government to make a motion for
a downward departure if McCullough’s cooperation amounted to sub-
stantial assistance. However, at the time of sentencing, his coopera-
tion had not resulted in any prosecutions and McCullough did not
show that he had provided substantial assistance. Nonetheless, the
district court considered McCullough’s cooperation in imposing sen-
tence in the middle of the range—as opposed to the top of the range,
as the court was originally inclined to do.
                    UNITED STATES v. MCCULLOUGH                        3
   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
McCullough’s conviction and sentence. This court requires that coun-
sel inform his client, in writing, of his right to petition the Supreme
Court of the United States for further review. If the client requests
that a petition be filed, but counsel believes that such a petition would
be frivolous, then counsel may move in this court for leave to with-
draw from representation. Counsel’s motion must state that a copy
thereof was served on the client. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED